                 Case 2:19-cv-01067-RSM Document 26 Filed 11/10/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9 MARIE-ANNE HARKNESS,                                   No. 2:19-cv-01067RSM

10                           Plaintiff,                   STIPULATION AND ORDER OF
                                                          DISMISSAL OF ALL CLAIMS WITH
11            vs.                                         PREJUDICE

12 SAFEWAY, INC., “JOHN DOE” and “JANE                    [CLERK’S ACTION REQUIRED]
   DOE” and their marital community, ROES I-X;
13 BLACK AND WHITE I-V,

14                           Defendants.

15
                                               STIPULATION
16
               The parties, by and through their respective counsel, hereby stipulate that all claims may
17
     be dismissed with prejudice and without fees or costs, and that the Order below dismissing those
18
     claims may be entered.
19
     Dated this 6th day of November, 2020                   Dated this 6th day of November, 2020.
20
     ROBERT D. BOHM, P.L.L.C                                RIDGELINE LAW GROUP, PLLC
21
       s/ Robert D. Bohm                                    /s/ Jesse Froehling
22
   Robert D. Bohm, WSBA #42703                              Jesse Froehling, WSBA #47881
23 Attorneys for Plaintiff                                  Attorneys for Plaintiff

                                                                           FORSBERG & UMLAUF, P.S.
      STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH                        ATTORNEYS AT LAW
      PREJUDICE – PAGE 1                                                     901 FIFTH AVENUE  SUITE 1400
      CAUSE NO.                                                              SEATTLE, WASHINGTON 98164
                                                                            (206) 689-8500  (206) 689-8501 FAX
     2788198 / 3510.0469
                 Case 2:19-cv-01067-RSM Document 26 Filed 11/10/20 Page 2 of 3



 1    Dated this 6th day of November, 2020

 2    FORSBERG & UMLAUF, P.S.

 3

 4

 5    Kimberly A. Reppart, WSBA #30643
      Alexandra E. Ormsby, WSBA #52677
 6    Attorneys for Defendant Safeway Inc.

 7                                               ORDER

 8             THIS MATTER having come on before the above-entitled court on the above stipulation

 9 of the parties through their counsel of record, now, therefore, it is hereby ORDERED that all claims

10 herein be dismissed with prejudice and without costs or attorney’s fees to any party.

11             DONE this 10th day of November, 2020.

12

13

14
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18    Presented by:

19    FORSBERG & UMLAUF, P.S.

20

21
      Kimberly A. Reppart, WSBA #30643
22    Alexandra E. Ormsby, WSBA #52677
      Attorneys for Defendant Safeway Inc.
23

                                                                        FORSBERG & UMLAUF, P.S.
      STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH                      ATTORNEYS AT LAW
      PREJUDICE – PAGE 2                                                   901 FIFTH AVENUE  SUITE 1400
      CAUSE NO.                                                            SEATTLE, WASHINGTON 98164
                                                                          (206) 689-8500  (206) 689-8501 FAX
     2788198 / 3510.0469
                 Case 2:19-cv-01067-RSM Document 26 Filed 11/10/20 Page 3 of 3



 1 Approved for Entry; Notice of Presentation Waived:

 2 ROBERT D. BOHM, P.L.L.C

 3
      s/ Robert D. Bohm
 4 Robert D. Bohm, WSBA #42703
   Attorney for Plaintiff
 5
   RIDGELINE LAW GROUP, PLLC
 6
   /s/ Jesse Froehling
 7
   Jesse Froehling, WSBA #47881
 8 Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                              FORSBERG & UMLAUF, P.S.
      STIPULATION AND ORDER OF DISMISSAL OF ALL CLAIMS WITH           ATTORNEYS AT LAW
      PREJUDICE – PAGE 3                                        901 FIFTH AVENUE  SUITE 1400
      CAUSE NO.                                                 SEATTLE, WASHINGTON 98164
                                                               (206) 689-8500  (206) 689-8501 FAX
     2788198 / 3510.0469
